Citation Nr: 0302765	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  98-16 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy as secondary to service-connected right knee 
disability.

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected right knee arthritis.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected right knee instability.  

(The issues of entitlement to service connection for a low 
back disorder and a bilateral hip disorder will be the 
subjects of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from December 1950 to 
September 1954.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  An August 1998 rating 
decision denied an increased evaluation in excess of 20 
percent under DC (DC) 5257 for right knee disability.  The 
veteran timely disagreed with that determination.  The RO 
issued a statement of the case (SOC) in September 1998, and 
the veteran submitted a timely substantive appeal in November 
1998.  Subsequent rating decisions in September 1998, 
November 1998, and May 1999 evaluated the veteran's right 
knee disability under DCs 5003 and 5257.  In a March 2000 
decision, the Board granted restoration of a 10 percent 
evaluation for right knee instability under DC 5257 and 
remanded the claim for an increased evaluation in excess of 
20 percent under DC 5003 for arthritis and loss of motion of 
the right knee.  The remanded claim returns to the Board 
following further development.

By a May 1999 rating decision, the RO denied a claim of 
service connection for peripheral neuropathy.  That claim was 
readjudicated in August 2001 and the veteran was notified of 
the denial.  The veteran disagreed with that determination in 
August 2001, and, after the RO issued a SOC in March 2002, 
the veteran submitted a timely substantive appeal in May 
2002. 

By a rating decision issued in August 2001, the RO, in 
pertinent part, denied an evaluation in excess of 10 percent 
for right knee instability.  The veteran disagreed with that 
rating decision, and a supplemental statement of the case 
(SSOC) regarding the appropriate evaluation of the veteran's 
service-connected right knee instability was issued in March 
2002.  The veteran submitted a timely substantive appeal as 
to this issue in May 2002. 

The Board is undertaking additional development on the issues 
of entitlement to service connection for a low back disorder 
and a bilateral hip disorder, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claims, and all 
evidence necessary for an equitable disposition of the claims 
addressed in this decision has been obtained.

2.  The medical evidence establishes that the veteran's 
peripheral neuropathy is not etiologically related to his 
service-connected right knee disabilities.

3.  Prior to February 18, 2002, the veteran's service-
connected degenerative joint disease, right knee, was 
manifested by evidence of moderate to severe degenerative 
changes of the right knee, a range of extension limited by no 
more than three degrees, flexion varying from 90 degrees to 
140 degrees, depending on pain, and use of 400 to 1200 
milligrams of Ibuprofen daily. 

4.  From February 18, 2002, the veteran's service-connected 
degenerative joint disease, right knee, has been manifested 
by severe degenerative changes of the right knee, occasional 
flare-ups of pain requiring use of a wheelchair, inability to 
stand more than one minute or walk more than 10 yards due to 
pain, and use of 2400 milligrams of Ibuprofen daily. 


5.  Prior to April 29, 2000, the veteran's service-connected 
instability, right knee, was manifested by lateral 
instability requiring use of a derotational knee brace and a 
cane, slight to moderate laxity to valgus stress with the 
knee completely extended or flexed to 30 degrees, and 
complaints of giving way once or twice per week, with the 
ability to walk up to one-half mile using a cane.

6.  From April 29, 2000, the veteran's service-connected 
instability right knee, has been manifested by lateral 
instability requiring use of a derotational knee brace and a 
walker, slight to moderate laxity to valgus stress with the 
knee completely extended or flexed to 30 degrees, weakened 
movement, excess fatigability, giving way of the knee with 
twisting, and marked instability when without use of 
assistive devices.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in service or as a 
result of any incident of service, and is not secondary to 
any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2002). 

2.  The criteria for a disability rating in excess of 20 
percent for service-connected right knee arthritis were not 
met prior to February 18, 2002.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
4.70, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2002).

3.  From February 18, 2002, the criteria for a 30 percent 
rating, but no higher evaluation, for service-connected right 
knee arthritis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.70, 
4.71a, Diagnostic Codes 5003, 5260, 5261 (2002).

4.  The criteria for a disability rating in excess of 10 
percent for service-connected right knee instability are not 
met prior to April 29, 2000.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
4.70, 4.71a, Diagnostic Code 5257 (2002).

5.  The criteria for a 20 percent disability rating, but no 
higher evaluation, for service-connected right knee 
instability are met from April 29, 2000.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 1991 & Supp. 2002); 38 
C.F.R. §§3.159, 4.70, 4.71a, Diagnostic Code 5257 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred peripheral neuropathy 
as a result of his service-connected right knee disabilities.  
The veteran also contends that the severity of the symptoms 
associated with his service-connected right knee arthritis 
and instability support the assignment of evaluations in 
excess of 20 percent for arthritis and in excess of 10 
percent for instability.  

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist, and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date, and 
thus applies to the claims before the Board on appeal.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C.A. § 5107, was intended to have retroactive effect).  
The VCAA provides that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, requires the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f) (West Supp. 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date (with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  These 
provisions are not relevant to this case, since there is no 
issue of new and material evidence. 

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  
   
In a SOC prepared and issued in September 1998, the veteran 
was advised of the criteria for evaluating arthritis and 
lateral instability of the knee.  This notification advised 
the veteran of the availability of separate evaluations for 
limitation of motion and lateral instability and provided the 
veteran with the criteria for evaluation based on limitation 
of motion. 

In a SSOC issued in November 1998, the RO again provided the 
criteria for evaluation of knee disabilities based on 
limitation of motion and lateral instability and informed the 
veteran of the regulations governing extraschedular 
evaluations and discussed the evidence and the reasons and 
bases for the assigned evaluations.  A SSOC issued in May 
1999, the Board's March 2000 remand, and a SSOC issued in 
March 2002 provided additional discussion of the evidence and 
criteria for evaluation as well as applicable regulations and 
the duties to assist under the VCAA.

An April 2001 letter to the veteran advised him of enactment 
of the VCAA.  The letter also described the evidence needed 
to establish his claim for service connection for peripheral 
neuropathy as secondary to right knee disability and to 
establish increased severity of his right knee disabilities.  
The veteran was informed in this letter that he had not yet 
submitted evidence that his peripheral neuropathy was due to 
his service-connected knee disorder.  The letter further 
advised the veteran as to the actions the RO had completed to 
assist him in developing his claim.  The RO also advised the 
veteran that VA would assist him to obtain medical records, 
employment records or records from other federal agencies 
once he identified records to be obtained.

A May 2001 report of contact reflects that the RO contacted 
the veteran and specifically asked him to identify any 
additional evidence he felt might be pertinent to his claim 
or information which should be reviewed in connection with 
his claim for service connection for peripheral neuropathy.  
The veteran stated that the only additional evidence 
available was treatment reports from the Kansas City VA 
Medical Center, and he stated he doubted those records would 
help him since the neurologist told him that his peripheral 
neuropathy was not secondary to his service-connected right 
knee disability.

The duties to inform the veteran of the evidence necessary to 
substantiate his claim for service connection and increased 
evaluations, to notify him regarding his responsibility and 
VA's responsibility for obtaining such evidence, and the duty 
to assist the veteran in developing the facts of the claim, 
including as specified in the VCAA, have been met in this 
case.



A.	Claim for service connection for peripheral neuropathy

By a statement submitted in November 1998, the veteran sought 
service connection for peripheral neuropathy.  He indicated 
that VA outpatient treatment records should be obtained to 
support that claim.  The law provides that service connection 
may be granted for disability resulting from disease or 
injury that was incurred in or aggravated by a veteran's 
active service, or may be granted for diseases defined as 
chronic, to include an organic disease of the nervous system, 
and manifested, generally to a degree of 10 percent or more, 
within a specified presumptive period after separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107; 38 C.F.R. §§ 
3.303, 3.306, 3.307, 3.309.  A veteran is also entitled to 
service connection for a disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a). 

Service connection may also be granted where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has the condition.  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. at 488, 495-96 
(1997).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran's service medical records are devoid of any 
complaint or diagnosis of peripheral neuropathy.  Post-
service clinical records establish that peripheral neuropathy 
was diagnosed during the mid-1990's, some 40 years following 
his service discharge.  Thus, it is clear that the veteran 
did not incur peripheral neuropathy in service, nor was that 
disorder diagnosed within the applicable one year presumptive 
period.

VA treatment records dated in October 1997 reflect that a 
diagnosis of demyelinating polyneuropathy was assigned.  
January 1998 outpatient records reflect that, after 
conducting and reviewing the results of a sural nerve biopsy, 
the physician concluded that the veteran's demyelinating 
peripheral neuropathy was secondary to biclonal gammopathy, 
monoclonal gammopathy of uncertain significance (MGUS).  

On VA examination conducted in August 1998, the examiner 
noted that the veteran had a service-connected right knee 
instability and had an "unrelated" peripheral neuropathy.  
In support of his conclusion, the examiner noted, in essence, 
that the veteran's award of service connection for a knee 
disability applied only to the right knee, but the veteran's 
peripheral neuropathy affected both lower extremities.  

On VA examination conducted in February 1999, the examiner 
discussed the veteran's history, physical findings, and 
results of diagnostic studies.  The examiner noted that 
previous studies, including electromyelogram examination, 
were consistent with diffuse polyneuropathy.  The examiner 
provided a medical opinion that the veteran's peripheral 
neuropathy was idiopathic and was not related to his service-
connected right knee disability.  

VA outpatient treatment records dated in April 1999 reflect 
that the veteran sought evaluation and treatment at the Mayo 
Clinic, which concluded that he had a sensory 
polyganglionopathy and MGUS.  VA outpatient clinical notes 
dated in October 1999 again stated that the veteran's 
polyneuropathy was of uncertain etiology.

By a rating decision prepared in May 1999, the RO determined 
that the claim of entitlement to service connection for 
peripheral neuropathy was not well grounded, and determined 
that service connection should be denied.  However, the 
record does not reflect that the RO issued a notice of this 
decision to the veteran.  The RO noted in April 2001 that the 
veteran had not been notified of the May 1999 rating 
decision, and determined that the veteran was entitled to 
readjudication of the claim in light of the VCAA.

By a letter provided in April 2001, as noted above, the 
veteran was offered the opportunity to identify additional 
evidence to support his claim.  The veteran stated, in an 
April 2001 telephone contact, that additional VA records were 
available, but further stated that he doubted those would be 
helpful, because the neurologist had told him that his 
peripheral neuropathy was not related to his service-
connected right knee disability.  

An April 2000 VA examination report and an October 2001 
outpatient treatment note, among other entries of record, 
reflect that the veteran had sought evaluation of his 
peripheral neuropathy at the Mayo Clinic, but that the 
etiology of the idiopathic peripheral neuropathy was not 
determined.  

VA outpatient treatment notes dated in April 2001 reflect 
that the veteran's primary diagnosis was biclonal gammopathy, 
with MGUS, and reflect assessment that the demyelinating 
peripheral neuropathy was secondary to the gammopathy.  The 
providers noted that treatment of the gammopathy with 
plasmapheresis and chemotherapy with Cytoxan had not been 
effective.  VA clinical records through April 2001 were 
obtained, and, consistent with previous records, reflect that 
the veteran had demyelinating neuropathy which was either of 
unknown etiology or was secondary to biclonal gammopathy.

The veteran contends that his peripheral neuropathy is 
secondary to his service-connected right knee arthritis and 
instability.  However, he has been notified that he has not 
submitted medical evidence which supports that claim, and the 
veteran himself has stated that his treating neurologist told 
him that his peripheral neuropathy was not related to the 
service-connected right knee disabilities.  

The medical evidence most favorable to the veteran is the 
medical evidence which suggests that the diagnosed peripheral 
neuropathy is idiopathic, that is, the cause is unknown.  
This evidence is neither favorable nor unfavorable to the 
veteran, since there is no clear identification of an 
etiology for the claimed disorder.  This evidence does not 
tend to establish the veteran's claim, as it does not link 
the claimed peripheral neuropathy to the veteran's service or 
his service-connected disability.  However, this evidence is 
weakly favorable to the veteran to the extent that, if there 
were no other evidence of record, this evidence could be 
considered as establishing equipoise.  


However, in this case, there are numerous other items of 
medical evidence of record which indicate that biclonal 
gammopathy is the cause of the veteran's peripheral 
neuropathy.  Those items of evidence are unfavorable to the 
veteran.  In addition, the medical opinions of record state 
that the veteran's peripheral neuropathy is not etiologically 
related to his right knee disabilities.  Those items of 
evidence are clearly unfavorable to the veteran.  
Additionally, medical statements of record which characterize 
the veteran's peripheral neuropathy as unrelated to right 
knee instability and arthritis are unfavorable to the 
veteran.  Thus, the preponderance of the medical evidence 
establishes that the veteran's peripheral neuropathy is not 
secondary to his service-connected right knee disabilities.  
Secondary service connection under 38 C.F.R. § 3.310 is not 
warranted.

The Board notes that secondary service connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439 (1995).  However, in this 
case, the veteran has not alleged that his service-connected 
right knee disability aggravates the peripheral neuropathy.  
The Board has, nevertheless, reviewed the evidence of record 
to determine whether the evidence might support service 
connection on this basis.  The Board is unable to find any 
clinical evidence or opinion which suggests support for the 
veteran's claim on this basis.  

The clear preponderance of the weight of the evidence is 
against the claim.  The provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable.  The appeal 
for service connection for peripheral neuropathy must be 
denied.  

B.  Claims for increased evaluations, right knee disabilities

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a).  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R., Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  


Where a veteran has knee instability or subluxation which is 
evaluated under DC 5257, a separate, compensable evaluation 
may be assigned if the veteran also has degenerative joint 
disease which may be evaluated under DC 5003.  See VAOPGCPREC 
9-98; VAOPGCPREC 23-97.  In this case, as noted in the 
Introduction to this decision, the RO has award separate 
evaluations for right knee degenerative joint disease, 
evaluated under DC 5003, and lateral instability of the right 
knee, evaluated under DC 5257.  

Under DC 5257, the schedular criteria call for a 10 percent 
disability rating for slight impairment involving recurrent 
subluxation or lateral instability.  A 20 percent disability 
rating is warranted for moderate impairment, and a 30 percent 
disability rating is assigned for severe impairment.  
38 C.F.R. § 4.71a, DC 5257.

The provisions of 38 C.F.R. § 4.71a, DC 5003, degenerative 
arthritis, state that degenerative arthritis established by 
radiologic findings will be rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  DC 5003 further states 
that, where limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint affected by limitation of motion, 
to be combined, not added, under DC 5003.  

Full range of motion of the knee is from 0 degrees to 140 
degrees in extension and flexion.  See 38 C.F.R. § 4.71, 
Plate II.  A 30 percent rating may be assigned when flexion 
of the leg is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  When flexion is limited to 30 degrees, a 20 percent 
evaluation may be assigned.  When flexion is limited to 45 
degrees, a 10 percent rating is assignable.  A 30 evaluation 
may be assigned when extension of the leg is limited to 20 
degrees.  When extension is limited to 15 degrees, a 20 
percent evaluation is assignable.  When limited to 10 
degrees, a 10 percent rating may be assigned.  DC 5261.

The Board observes that the words "slight," "moderate," and 
"severe," are not defined in 38 C.F.R. Part 4.  Rather than 
applying a mechanical formula, the Board 


must evaluate all of the evidence to ensure that its 
decisions are equitable.  38 C.F.R. § 4.6.  It should also be 
noted that use of descriptive terminology such as "moderate" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

Historically, by an October 1962 rating decision, the veteran 
was granted service connection for internal derangement of 
the right knee, and that disability was evaluated as 10 
percent disabling, under DC 5257.  An April 1985 rating 
decision increased the evaluation for right knee disability, 
characterized as chronic anterolateral rotary instability 
with degenerative joint disease, to 20 percent.  

In May 1998, the veteran sought an increased evaluation for 
his right knee disability.  An August 1998 rating decision 
denied an increased evaluation in excess of 20 percent.  In 
September 1998, the RO recharacterized the veteran's 
evaluation for right knee disability, separating the single, 
20 percent evaluation under DC 5257 into evaluations under 
two DC's, a 10 percent evaluation for instability under DC 
5257 and a 10 percent evaluation under DC 5003 for arthritis 
with limitation of motion.  In May 1999, the RO 
recharacterized the evaluation of the right knee disability 
as a 20 percent evaluation under DC 5003 for arthritis and 
limitation of motion and a noncompensable evaluation for 
lateral instability.  A Board decision issued in March 2000 
restored a 10 percent evaluation for lateral instability and 
remanded the claim for an evaluation in excess of 20 percent 
for right knee arthritis.

1.  Entitlement to an evaluation in excess of 20 percent for 
right knee arthritis

On VA examination conducted in August 1998, the veteran 
reported that his knee would swell after prolonged activity 
but that the pain was "not too bad."  The veteran attributed 
the minimal pain symptoms to the unrelated peripheral 
neuropathy.  Extension was to 0 degrees; flexion was to 130 
degrees.  There was a slight effusion.  There was tenderness 
over the medial joint line.  Radiologic 


examination disclosed significant degenerative arthritic 
changes.  The Board finds that this evidence does not support 
an evaluation in excess of 20 percent for right knee 
arthritis, as the objective findings of pain were no more 
than moderate and the range of motion of the right knee was 
essentially normal.  The findings of the August 1998 VA 
examination do not, under the schedular criteria, support an 
evaluation in excess of 10 percent, even with consideration 
of pain, but the Board does not object to the assignment of a 
20 percent evaluation.

On examination in February 1999, the veteran reported that he 
had numbness and tingling of the extremities, progressively 
worsening, as a result of peripheral neuropathy.  There was 
decreased sensation in the lower extremities bilaterally.  He 
reported that pain in the right knee would come and go, but 
was generally present two to three hours of each day.  There 
was associated weakness, stiffness and mild swelling.  There 
was fatigability and lack of endurance.  Walking more than 
one-half mile caused symptoms to flare up; he would then stop 
and rest.  Extension was to 0 degrees and flexion was to 90 
degrees.  There was popping and crepitation.  Although there 
is no compensable limitation of extension or flexion, this 
evidence supports a 10 percent evaluation on the basis of 
pain.  However, the Board does not object to the assignment 
of a 20 percent evaluation which includes this period of 
time.

On VA examination conducted in April 2000, the veteran 
reported increased pain.  The examiner noted that, when the 
veteran was seen two years previously, he was taking 
approximately 400 milligrams of Ibuprofen daily; he was now 
taking 1200 milligrams per day.  There was no tenderness or 
swelling.  Extension was to 0 degrees and flexion was to 140 
degrees.  The Board notes that, although the veteran retained 
full range of extension and flexion, this evidence supports a 
10 percent evaluation on the basis of pain.  However, the 
Board does not object to the assignment of a 20 percent 
evaluation which includes this period of time.

On VA examination conducted in June 2001, there was moderate 
swelling of the right knee when compared to the left and the 
veteran had pain on motion, as well as 


instability.  The veteran was using a walker for ambulation.  
There was moderate swelling of the right knee.  He reported 
no knee pain; however, when the veteran moved his knee from 0 
degrees of extension to 140 degrees of flexion, for range of 
motion testing, there was moderate acute right knee pain.  
Radiologic examination disclosed severe degenerative changes 
with decreased joint space in all three compartments of the 
right knee.  The examiner noted that the veteran's peripheral 
neuropathy tended to decrease his complaints of pain.  

The evidence reflects that the veteran has a noncompensable 
limitation of motion due to pain, as well as pain with motion 
and use.  The evidence also reflects that the veteran was 
unable to walk as far as previously and had decreased 
strength and endurance.  The Board finds that the evidence of 
limitation of motion due to pain, together with subjective 
complaints of pain on use and objective findings such as 
visible swelling support the assigned 20 percent evaluation, 
but do not support an evaluation in excess of 20 percent.  

In particular, the Board notes that an increased evaluation 
in excess of 20 percent as of June 2001 is not supported by 
the limitation of range of motion of extension or flexion, 
including consideration of limitation due to pain.  See DCs 
5260, 5261.  The veteran's separate evaluation under DC 5257 
is addressed below; symptoms of lateral instability on which 
the separate evaluation under DC 5257 is based cannot also be 
considered to support an evaluation in excess of 20 percent 
for arthritis of the right knee.  The Board has considered 
whether the evidence as of June 2001 supports an evaluation 
in excess of 20 percent under any other diagnostic code used 
to evaluate knee disability.  However, the evidence precludes 
a finding that there is ankylosis of the knee, so as to 
warrant an evaluation in excess of 20 percent under DC 5256.  

The only other diagnostic code not already considered above 
which provides an evaluation in excess of 20 percent is DC 
5256, used to evaluate impairment of the tibia and fibula.  
The Board acknowledges that the veteran's right knee 
disability could be considered as analogous to malunion of 
the tibia and fibula, with marked 


knee disability, so as to warrant an evaluation of 30 percent 
under DC 5262.  However, an evaluation of 30 percent for 
marked knee disability under DC 5262 would require 
consideration of both the symptomatology of arthritis and the 
symptomatology of lateral instability.  As consideration of 
the veteran's symptoms of arthritis and instability results 
in an evaluation in excess of 30 percent as of April 29, 
2000, when arthritis and instability are considered 
separately, assignment of a 30 percent evaluation under DC 
5262 from June 2001 would be unfavorable to the veteran.  The 
Board is unable to find any diagnostic code which supports a 
more favorable outcome for the veteran than the evaluations 
assigned in this decision.  In particular, because the 
veteran retained essentially full range of motion, but with 
pain on motion and use, limitation of motion can be 
considered moderate, but not severe.

Outpatient treatment notes dated in October 2001 reflect that 
the examiner concluded, apparently based on recent radiologic 
examination, that the veteran's right knee had undergone 
significant degeneration.  

On VA examination conducted February 18, 2002, the veteran 
complained of persistent swelling, increased pain with 
activity, and the need to use a walker or wheelchair.  He had 
previously been using a walker, but reported that, for the 
past week, he had been using a wheelchair because of his 
increased right knee pain.  He was unable to walk more than 
20 yards before he had to stop due to pain.  There was 
moderate swelling, pain with flexion and limitation of 
flexion to 110 degrees on objective examination, with full 
extension to 0 degrees.  He was unable to walk more than 10 
or 20 yards before he needed to sit secondary to his right 
knee pain.  The veteran was able to stand no longer than 
approximately one minute because of exacerbation of right 
knee pain.  Although the veteran retained 110 degrees of 
flexion objectively, this examination reflects that he had 
pain with flexion of any degree.  The examiner noted that the 
veteran's primary limitation of activity was due to right 
knee pain.

The veteran' s inability to stand more than one minute or to 
walk more then twenty yards as a result of right knee pain 
warrants the maximum evaluation for limitation of motion, a 
30 percent evaluation.  DC 5260.  From February 18, 2002, a 
30 percent evaluation for arthritis, right knee, is 
warranted.

The Board has considered whether an evaluation in excess of 
30 percent is warranted for the veteran's service-connected 
arthritis, right knee.  However, a 30 percent evaluation is 
the maximum schedular evaluation available for arthritis of 
the knee based on limitation of motion.  Since a 30 percent 
evaluation is the maximum schedular evaluation, a higher 
evaluation on the basis of pain or consideration of other 
factors under 38 C.F.R. §§ 4.40 and 4.45 is not applicable.  
Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (an 
evaluation based on compensable limitation of motion 
encompasses pain and functional loss due to arthritis, and 
pain cannot be the basis for an evaluation in excess of the 
maximum schedular evaluation under a diagnostic code 
predicated on limitation of motion).  Consideration of 
extraschedular factors is discussed below.  

2.	Entitlement to an evaluation in excess of 10 percent for 
right knee instability

VA outpatient treatment notes dated in March 1998, shortly 
before the veteran submitted the claim for an increased 
evaluation for right knee disability which underlies this 
claim on appeal, reflect that the veteran complained of 
instability and giving way of the right knee.  There was mild 
varus and valgus pseudolaxity, no more than grade I.  There 
was a slight amount of increased valgus laxity in full 
extension.  He had a grade II Lachman's test and positive 
anterior drawer sign at 90 degrees, with grade II flexion and 
rotation drawer test.  Posterior drawer sign was intact.  
Grossly, his sensation was diminished below the knee.  The 
assessment was right knee instability secondary to old 
anterior cruciate ligament injury and concomitant progressive 
polyneuropathy.  It was further concluded that a total knee 
replacement might increase rather then decrease the veteran's 
instability.  

On VA examination conducted in August 1998, the veteran 
reported use of a derotational brace and use of a cane in the 
left hand when he was outside his home.  He complained that 
his right knee "slips and slides" with standing.  He reported 


that, when he was able to concentrate on walking, he was able 
to walk relatively well.  However, if he forgot to 
concentrate, the knee had a tendency to buckle or give out.  
Lachman's test was 1+.  The pivot-shift test could not be 
performed due to pain.  There was slight laxity to valgus 
stress when the knee was completely extended; laxity also 
increased somewhat when the knee was flexed.  The veteran 
walked with an unstable, shuffling gait, utilizing a cane in 
the left hand.  He was wearing a hinged derotational brace on 
the right knee.  He was able to walk without the brace or 
cane only in a very unsteady, halting fashion.  The examiner 
noted that the veteran had been evaluated for a total knee 
replacement, but it was determined that the combination of 
the veteran's lateral instability and his peripheral 
neuropathy made it unlikely that a total knee replacement 
would be of benefit.  

This evidence supports a ten percent evaluation for mild 
lateral instability.  There is no evidence that the veteran 
experienced subluxation or locking of the right knee.  The 
veteran's valgus and varus instability were described as 
slight or grade I, as 1+, or grade II on Lachman's testing, 
by each of the examiners.  The evidence of record as a whole 
makes it clear that the veteran's peripheral neuropathy made 
it difficult for him to feel his feet and his legs below the 
knees.  The evidence reflects that the providers attributed 
the veteran's unstable, shuffling gait primarily to his 
peripheral neuropathy rather than to the service-connected 
right knee instability.  The evidence also includes notations 
indicating that the veteran sometimes forgot to wear his 
derotational right knee brace, and that he primarily used the 
brace and cane when he went outside his home into the 
community.  The evidence as a whole is more consistent with 
slight right knee instability than with moderate instability, 
and warrants the assigned ten percent evaluation under DC 
5257, but no higher evaluation.

On VA examination conducted in February 1999, the veteran 
reported that he had giving way of the right knee but no 
locking.  The joint was described as stable without lateral 
instability or subluxation.  It is not clear whether the 
examiner's evaluation was less thorough than previous 
examinations or whether the veteran was having a period of 
decreased symptomatology.  In any event, the evidence that 


the veteran continued to have lateral instability was 
reflected in VA clinical notes prior to and following this 
examination.  The preponderance of the evidence supports the 
continued assignment of a ten percent evaluation for right 
knee instability.

On VA examination conducted on April 29, 2000, the veteran's 
gait was unsteady.  The veteran was using a derotational 
brace on the right knee.  He was required to use a walker; a 
cane was no longer sufficient.  He complained of pain and 
instability, and reported that the knee tended to buckle if 
he attempted twisting motions or walked prolonged distances.  
Without use of the brace or walker, his gait was unsteady and 
he tended to hyperextend the knee for stability.  When the 
knee was in complete extension, it was stable to varus and 
valgus stress.  At 30 degrees of flexion, there was laxity to 
valgus stress.  Lachman's and pivot-shift tests were 
positive.  

The report of this examination reflects that the veteran was 
having increased problems due to instability.  The veteran 
was now required to use both a derotational brace and a 
second assistive device for essentially all ambulation, not 
just outside his home in the community.  A cane was no longer 
sufficient as the second assistive device; rather, the 
veteran had begun using a mobile (rolling) walker.  There was 
instability of the right knee throughout the range of motion 
except with complete extension through flexion to only about 
30 degrees.  The evidence is at least in equipoise to warrant 
a determination that the veteran's right knee lateral 
instability was moderate, so as to warrant a 20 percent 
evaluation.

VA and outpatient treatment notes dated in November 2000 
reflect that the veteran's neuropathy was causing problems 
with the right knee and ankles giving away unexpectedly.  The 
veteran described this as a tightening of his hamstrings with 
sudden release that caused him to merely fall.  The examiner 
noted that, even with his right knee brace, the veteran had 
inherent play in his knee.  The treating 


rehabilitation medicine provider concluded that there was 
very little to offer in the way of additional medications or 
devices to assist with knee instability.

On VA examination conducted in June 2001, the veteran 
reported using a walker for ambulation plus a derotational 
right knee splint.  The examiner reported that the veteran's 
"left" knee "slips" and gives way, which occasionally caused 
some pain, averaging one or two times per week.  The Board 
interprets this note as referring to the veteran's right 
knee.  There was no apparent subluxation.  There was right 
knee lateral instability.  This report is consistent with a 
20 percent evaluation for lateral knee instability, based on 
the evidence that the veteran's knee was giving way, even 
with the use of assistive devices, up to twice weekly, based 
on the assumption that these episodes of giving away of the 
right knee were the result of the service-connected 
disability rather than peripheral neuropathy.  

Outpatient treatment notes dated in August 2001 reflect that 
the veteran stated he used a brace for his right knee, 
although he sometimes forgot to wear it.  He reported that he 
was not a candidate for knee replacement because of the 
diagnosed peripheral neuropathy.  The veteran's statement 
that he sometimes forgot to put on his right knee 
derotational brace is more consistent with a finding that the 
veteran's right knee lateral instability remained mild, so as 
to warrant a 10 percent evaluation, with no more than 
occasional occurrences.  However, the overall evidence does 
not indicate that the veteran's right knee stability 
improved.

On examination in February 2002, the veteran was using a 
wheelchair and taking 2400 milligrams of Motrin daily for 
knee swelling.  He used a derotational brace.  Lateral 
instability was confirmed on objective examination.  The 
examiner concluded that the veteran's peripheral neuropathy 
was more of a problem with balance than was the right knee 
disability.  

While the August 2001 and February 2002 evidence seems more 
consistent with a 10 percent evaluation for lateral 
instability than with a 20 percent evaluation, the Board 
finds that the evidence is still in equipoise to warrant a 20 
percent evaluation 


from April 29, 2000, because there is no evidence that the 
stability of the veteran's right knee improved, although 
there is evidence that instability due to peripheral 
neuropathy increased.  

The Board notes the contention, in argument submitted by the 
veteran's representative in October 2002, that further 
development is required to obtain clinical evidence as the 
degree of instability of the veteran's right knee, because 
the examinations of record of the veteran's right knee 
confirm that it is unstable but do not indicate the degree of 
instability.  The Board does not agree that further 
development is required.  While the Board agrees that the 
evidence is somewhat equivocal at certain times during the 
evaluation period as to whether the veteran's right knee 
instability was mild or moderate.  The Board has resolved 
reasonable doubt in the veteran's favor to find that 
instability was moderate from April 29, 2002, so as to 
warrant a 20 percent evaluation for instability.  

It is clear that the veteran's right knee instability was not 
severe, as the veteran reported that he sometimes forgot to 
put on the derotational brace, and the VA examinations of 
record reflect that the veteran was able to ambulate without 
the derotational brace, although his gait was unsteady.  The 
reports that his knee gave way one or two times per week is 
not consistent with severe instability, so as to warrant a 30 
percent evaluation.  The evidence is not in equipoise to 
warrant a finding that the veteran's instability is 
consistent with malunion or non-union of the tibia and 
fibula, so as to warrant a 30 or 40 percent evaluation under 
Diagnostic Code 5262.  The preponderance of the evidence is 
against an evaluation in excess of 20 percent for right knee 
instability, and the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant a 
more favorable evaluation.  

Extraschedular consideration

The Board has considered whether the evidence of right knee 
arthritis and instability requires review for an 
extraschedular evaluation.  However, when the 


veteran's service-connected right knee disability is 
considered under both Diagnostic Codes 5003 and 5257, as 
reviewed above, there are no symptoms of knee disability 
which are not evaluated.  The Board acknowledges that the 
veteran has severe right knee disability, particularly at the 
time of the February 2002 VA examination.  However, the 
assigned evaluations, a 30 percent evaluation for arthritis 
and a 20 percent evaluation for instability, are adequate to 
reflect the severity of that disability.  The veteran has not 
required frequent treatment of the right knee.  The evidence, 
such as the opinion in an April 2000 VA examination report, 
reflects that the veteran has a medical disorder, peripheral 
neuropathy, and "it is the peripheral neuropathy more than 
anything else that prevents this man from being employed."  

The only exceptional factor to the veteran's disability 
picture is the medical determination that right knee surgical 
treatment is contraindicated because of the veteran's 
concomitant peripheral neuropathy.  The Board has considered 
whether the veteran is entitled to an evaluation in excess of 
the combined evaluation for the right knee disabilities based 
on loss of use of the right knee.  However, the evidence 
establishes that, at the time of the February 2002 VA 
examination, the veteran was having a flare-up of right knee 
symptoms which had lasted about a week.  The evidence does 
not reflect that the veteran was continuously confined to a 
wheelchair as a result of right knee pain.  The evidence does 
not establish that the veteran is no longer able to use the 
right lower extremity for walking, propulsion, manipulation 
of automobile pedals while driving, and the like, at least 50 
percent of the time, so as to warrant an increased evaluation 
by analogy to amputation above the knee.  

The preponderance of the evidence is against an evaluation in 
excess of the currently-assigned evaluations of 30 percent 
for service-connected arthritis, right knee, and a 20 percent 
evaluation for instability.  The disability picture is not so 
exceptional as to require review for extraschedular 
consideration.  The Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  

ORDER

The appeal for service connection for neuropathy is denied.

An increased evaluation to 30 percent, but no higher, is 
granted for right knee arthritis, from February 18, 2002, 
subject to laws and regulations governing effective dates of 
monetary awards.

An increased evaluation to 20 percent, but no higher, is 
granted for right knee instability, from April 29, 2000, 
subject to laws and regulations governing effective dates of 
monetary awards.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

